Citation Nr: 1807012	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-29 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for diabetic retinopathy from July 14, 2014, in excess of 10 percent for bilateral cataracts and diabetic retinopathy from April 16, 2015, and in excess of 30 percent for bilateral cataracts and diabetic retinopathy from July 14, 2016. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army from January 1991 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In his October 2012 VA Form 9, the Veteran requested a video conference hearing before a Veterans Law Judge.  However, in a subsequent October 2012 statement, he withdrew his pending hearing request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R.            § 20.704(e) (2017).

In June 2017, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board, for reasons explained below, regrets that it must once again remand this claim for additional development action. 

In June 2017, the Board remanded this claim, finding that the examiner's interpretation of the Goldmann visual field test was not of record.  Interpretation of these tests is necessary to determine whether the Veteran meets the criteria for a higher evaluation under the rating criteria for diseases of the eye.  The examiners were asked to provide numeric interpretations of the charts of Goldmann visual field tests attached to each of the examination reports, namely the reports from April 2015 and July 2016.  In an August 2017 addendum, the examiner provided numeric interpretations of a Goldmann visual field test.  It is not clear if this interpretation corresponds to the report from April 2015 or July 2016.  Therefore, clarification is needed, as well as numeric interpretations for the Goldmann test not included in the August 2017 addendum.  

Further, during the Veteran's July 2016 VA eye examination in response to a January 2016 Board remand, the examiner stated that he was missing the April 2015 eye examination, and therefore unable to review it.  A review of the file reveals that the April 2015 examination is of record with an April 16, 2015 receipt date.  Thus, the Board finds that this opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, an addendum opinion and/or examination is warranted. 

Any outstanding medical records should be associated with the record. 

Accordingly, the case is REMANDED for the following actions:

1.  After receiving the necessary authorization, obtain and associate with the claims file all of the Veteran's relevant outstanding private and VA Medical Center treatment records.  If after making such a request, a negative response is received, this must be documented in the claims file and the Veteran must be properly informed.

2.  Provide clarification for the August 2017 addendum that provided Goldmann visual field test interpretations.  It is not clear whether these interpretations were for the Goldmann test from April 2015 or July 2016.  Please determine and note in the record.  For the Goldmann test that is missing numerical interpretations, please provide an additional addendum with this information.  

3.  After all additional records are associated with the claims file, provide an examination (if deemed necessary) and addendum opinion to determine the severity of her service-connected bilateral cataracts and diabetic retinopathy.  The entire electronic claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  This should include review of any prior exams, to include the April 2015 eye examination (April 16, 2015 receipt date).  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. 

The examiner must comment on the severity of the disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.

The examiner must also describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected disability. 

An explanation for all opinions expressed must be provided. 

4.  Review all examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  Then, readjudicate the claim.  If the determination remains less than fully favorable, the Veteran and her representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




